       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 1 of 8



CASSADY A. ADAMS
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59401
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Cassady.Adams@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                    CR 19-45-GF-BMM

                         Plaintiff,           SENTENCING MEMORANDUM

           vs.

 MYCHAL THOMAS DAMON,

                        Defendant.


                                INTRODUCTION

      The defendant, Mychal Thomas Damon, pleaded guilty to Felony Child

Abuse, in violation of 18 U.S.C. § 1153 and Mont. Code Ann. § 45-5-212(1) on

February 19, 2020. PSR ¶ 9. The possible prison term for this charge is up to five

                                         1
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 2 of 8



years. PSR ¶ 80. The presentence report has calculated the defendant’s total

offense level as 31, PSR ¶ 33, and the defendant’s criminal history category as I.

PSR ¶ 38. The presentence report calculates the defendant’s advisory guideline

term to be 60 months. PSR ¶ 81. See also USSG § 5G1.1(a).

      Pursuant to the plea agreement entered by the parties, (Doc. 102), the United

States requests that the Court impose a custody sentence of time served followed

by a term of supervised release.

                              OFFENSE CONDUCT

      Around the end of May 2018, Jane Doe (age six) and her mother spent the

night at the defendant’s and defendant’s sister’s house in Wolf Point, Montana, on

the Fort Peck Indian Reservation. PSR ¶ 14. In the middle of the night, Jane Doe

got up and sat in the defendant’s lap in his chair in the living room. PSR ¶¶ 14-15.

The defendant touched Jane Doe’s vagina at that time. Id.

      Jane Doe’s mother awoke in the middle of the night and observed the

defendant sitting in his chair with Jane Doe in his lap. PSR ¶ 14. The defendant

told the mother that Jane Doe was fine and he had her. Id. The mother told Jane

Doe to come back to her on the couch. Id.

      On Sunday of the same weekend, Jane Doe told her mother that she didn’t

like sitting in the chair with the defendant because he scratched her on her vagina.

                                          2
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 3 of 8



PSR ¶ 14. Jane Doe told her mother that the defendant put his fingers in her

vagina. Id. At a later date, Jane Doe reported that she did not like it when Mychal

picked at it (her vagina), and it made her feel hurt. PSR ¶ 15. In her forensic

interview, Jane Doe reported that Mychal touched her over her clothes. Id.

      On January 25, 2019, the defendant was interviewed by SAs David Burns

and Burke Lanthorn at the Glasgow FBI office. He denied the sex assault

allegation. (Doc. 104 at 4).

      In a follow-up interview on March 13, 2019, the defendant admitted to FBI

agents that he had touched Jane Doe inappropriately. PSR ¶ 16. He advised that, on

the date in question, he was sitting in a recliner and Jane Doe was sitting on his lap.

Id. He placed his hand inside Jane Doe’s shorts and touched her vagina for

approximately five to ten seconds. Id. The defendant denied penetrating Jane Doe’s

vagina, but he did say that the contact was skin to skin. Id.

      This crime has had an adverse effect on the victim’s mental health and has

caused her to suffer anxiety. PSR ¶ 19.

                               SENTENCING ARGUMENT

I.    18 U.S.C. 3553(a) Sentencing Factors

      There are general factors that district courts must take into account in

exercising their sentencing discretion. Specifically, 18 U.S.C. § 3553(a) directs

                                          3
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 4 of 8



courts, “in determining the particular sentence to be imposed,” to consider the

following factors:

      (1) “the nature and circumstances of the offense and the history and

      characteristics of the defendant;”

      (2) “the need for the sentence imposed” to serve purposes of the criminal

      laws;

      (3) “the kinds of sentences available;”

      (4) “the kinds of sentence and the sentencing range” established by the

      guidelines;

      (5) “any pertinent policy statement” issued by the Commission;

      (6) “the need to avoid unwarranted sentence disparities among defendants

      with similar records who have been found guilty of similar conduct;” and

      (7) “the need to provide restitution to any victims of the offense.”

18 U.S.C. § 3553(a)(1)-(7).

      Several of the § 3553(a) factors warrant particular consideration in this case,

including the nature and circumstances of the offense, and the need for the

sentence imposed to serve the purposes of our criminal laws. Those purposes

include “the need for the sentence imposed to reflect the seriousness of the offense,

to promote respect for the law, . . . to provide just punishment . . . afford adequate

                                           4
        Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 5 of 8



deterrence . . . protect the public . . . .” and to provide needed training, treatment,

and care to the defendant. 18 U.S.C. § 3553(a)(2).

      A.     Nature and Circumstances of the Offense / Defendant’s History
             and Characteristics

      In this case, the defendant committed felony child abuse by molesting the

victim, who suffered physical pain and mental trauma. PSR ¶¶ 15, 19. The

defendant had consumed two liters of wine on the evening that he committed the

crime. PSR ¶ 16.

      The defendant was employed at Fort Peck Law Enforcement Services,

initially as a dispatcher and subsequently as a tribal police officer, from January

2014 to April 2019. PSR ¶ 72. He witnessed trauma in his role as a police officer,

PSR ¶ 54, but through his actions in this case, he has caused trauma to the victim.

      It is apparent from the presentence report that the defendant suffers from a

significant alcohol issue, which led to him committing the instant offense. PSR ¶¶

16, 22, 52, 56, 58, 60 et seq. He began consuming alcohol as a teenager, PSR ¶ 58,

and reported that he is “more stable when sober.” PSR ¶ 54. While on pretrial

release for this case, the defendant violated his conditions by consuming alcohol,

which caused his pretrial release to be revoked. See Docs. 17-1, 40.

      B.     Need for the Sentence Imposed to Serve the Purpose of the
             Criminal Laws

                                            5
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 6 of 8



      The sentence in this case should serve the purpose of the criminal laws.

             1.    Seriousness of the Offense

      This offense was serious because, as explained above, it involved harming a

six-year-old girl. PSR ¶¶ 14-16. No child should be put in the position that the

victim in this case was placed in, and the victim has been receiving ongoing

therapy. PSR ¶ 19. It is unknown how she will be affected by this crime in the long

term, as she grows up and is more fully able to understand what happened to her.

The United States believes that the plea agreement in this case appropriately takes

into account the difficulties that the victim would have faced if the case had

proceeded to trial. See PSR ¶ 82.

             2.    Promote Respect for the Law, Provide Just Punishment,
                   and Afford Adequate Deterrence.

      The sentence imposed by the Court should promote a respect for the law,

provide just punishment, and afford adequate deterrence. It should hold the

defendant accountable for his crime to ensure that the crime does not happen again.

             3.    Protect the Public

      The defendant has been in custody since August 2019, when he was arrested

on pretrial release violations. PSR ¶¶ 5-6. While the defendant has been in custody,

the public has been protected from him. When the defendant is released from

custody on pretrial release, he should be closely monitored by the United States
                                          6
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 7 of 8



Probation Office to ensure that he does not reoffend or consume alcohol.

             4.    Provide Training, Treatment, and Care to the Defendant

      The defendant would benefit from substance abuse treatment while he is on

supervised release. Additionally, because this crime involved the defendant

touching the victim’s vagina, the defendant has agreed in the plea agreement to

obtain a sex offender evaluation and follow all treatment recommendations while

he is on supervised release. (Doc. 102).

                                     CONCLUSION

      As the Court is fully aware, plea agreements are governed by principles of

contract law, and the government is obliged to abide by the terms of the

agreements to which it is a party. Here, the government recommends, in

accordance with the plea agreement, that the defendant’s offense level be

decreased by three levels for acceptance of responsibility and a timely plea, and

also that the defendant be sentenced to time served in custody with no additional

prison sentence, followed by a period of supervised release for three years.

      Three years is the maximum term of supervised release allowed by statute,

and it is necessary to ensure that the defendant receives the substance abuse

treatment and any sex offender treatment that he may need. It is also necessary to

ensure that the defendant is able to safely live in the community.

                                           7
       Case 4:19-cr-00045-BMM Document 109 Filed 06/08/20 Page 8 of 8



      Additionally, the United States requests that the defendant have no contact

with Jane Doe (the victim in this case). Pursuant to the plea agreement, the

defendant should be ordered to obtain a sex offender evaluation from a sex

offender treatment provider approved by United States Probation within the first

three months of his supervised release and follow all treatment recommendations.

      DATED this 8th day of June, 2020.

                                       KURT G. ALME
                                       United States Attorney

                                       /s/ Cassady A. Adams
                                       CASSADY A. ADAMS
                                       Assistant U.S. Attorney




                                         8
